DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/04/2020 and 09/15/2021 have been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to correct minor errors. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:

1. (Amended) A rim change device comprising: 
a tire holding mechanism which includes an upper spindle supporting an upper rim from above and a lower spindle disposed below the upper spindle and rotatable supporting a lower rim, and holds a tire between the upper rim and the lower rim;

a rim carrying mechanism which is disposed between the tire holding mechanism and the rim storage,
wherein the rim carrying mechanism includes
a first post which extends in an up-down direction,
a first carrying arm which is provided [[in]] on the first post in a state of being movable in the up-down direction, is configured to turn about the first post, and is configured to carry the upper rim selected from the rim storage to the upper spindle[[,]] and mount the upper rim on the upper spindle,
a second carrying arm which is provided [[in]] on the first post in a state of being movable in the up-down direction, is configured to turn about the first post, and is configured to carry the lower rim selected from the rim storage to the lower spindle[[,]] and mount the lower rim on the lower spindle,
a second post which extends in the up-down direction and is provided at a position adjacent to the first post,
a third carrying arm which is provided [[in]] on the second post in a state of being movable in the up-down direction, is configured to turn about the second post, and is configured to carry the upper rim collected from the upper spindle[[,]] and 
a fourth carrying arm which is provided in the second post in a state of being movable in the up-down direction, is configured to turn about the second post, and is configured to carry the lower rim collected from the lower spindle[[,]] and store the lower rim in the rim storage,

wherein the second carrying arm is configured to carry another lower rim to the lower spindle after the lower rim is collected, by being configured to turn in a direction following the fourth carrying arm from a side opposite to a side on which the fourth carrying arm turns.

9. (Amended) A rim replacement method using first and second carrying arms which are provided in a first post and are configured to turn about the first post and third and fourth carrying arms which are provided in a second post and are configured turn about the second post, the method comprising:
an upper rim replacement step of moving the third carrying arm from below an upper spindle after supporting an upper rim mounted on the upper spindle by the third carrying arm, and thereafter, when the third carrying arm is turned in a direction toward a rim storage, turning and moving the first carrying arm supporting another upper rim in the rim storage to follow the turning third carrying arm and moving the other upper rim below the upper spindle; and
a lower rim replacement step of moving the fourth carrying arm from above a lower spindle after supporting a lower rim mounted on the lower spindle by the fourth carrying arm, and thereafter, when the fourth carrying arm is turned in a direction toward the rim storage, turning and moving the second carrying arm supporting another lower rim in the rim storage to follow the turning fourth carrying arm and moving the other lower rim above the lower spindle,



wherein in the lower rim replacement step, the second carrying arm is configured to carry the other lower rim above the lower spindle in conjunction with retreating of the fourth carrying arm supporting the lower rim from above the lower spindle.


Reasons For Allowance
Claims 1 - 11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, examiner notes a search has revealed prior art, Yano (WO 2012063281), that discloses a tire uniformity machine with an upper spindle that supports an upper rim above a lower spindle that supports a lower rim and a tire between the upper and lower rim, an upper rim storage unit and a lower rim storage unit, and upper and lower rim changers, where the rim changers have first and second arm lifting parts each with a rim holding unit capable of carrying a stored upper rim to a spindle mounting position or a spindle mounted upper rim to a stored position, and a lower spindle lifting part that lowers or lifts the lower spindle to store or mount a lower rim to the spindle; Yano does not disclose applicant’s first post with separate upper rim carrying arm and lower rim carrying arm and second post with separate upper rim carrying and lower rim carrying arm with both posts located between the tire tester and rim storage. Furthermore, no other prior art can be found to motivate or teach applicant’s rim change device including a rim carrying mechanism which is disposed between the tire holding mechanism and the rim storage, wherein the rim carrying mechanism includes a first post which extends in an up-down direction, a first carrying arm which is provided on the first post in a state of being movable in the up-down direction, is configured to turn about the first post, and is configured to carry the upper rim selected from the rim storage to the upper spindle and mount the upper rim on the upper spindle, a second carrying arm which is provided on the first post in a state of being movable in the up-down direction, is configured to turn about the first post, and is configured to carry the lower rim selected from the rim storage to the lower spindle and mount the lower rim on the lower spindle, a second post which extends in the up-down direction and is provided at a position adjacent to the first post, a third carrying arm which is provided on the second post in a state of being movable in the up-down direction, is configured to turn about the second post, and is configured to carry the upper rim collected from the upper spindle and store the upper rim in the rim storage, and a fourth carrying arm which is provided in the second post in a state of being movable in the up-down direction, is configured to turn about the second post, and is configured to carry the lower rim collected from the lower spindle and store the lower rim in the rim storage, wherein the first carrying arm is configured to carry another upper rim to the upper spindle after the upper rim is collected, by being configured to turn in a direction following the third carrying arm from a side opposite to a side on which the third carrying arm turns, and wherein the second carrying arm is configured to carry another lower rim to the lower spindle after the lower rim is collected, by being configured to turn in a direction following the fourth carrying arm from a side opposite to a side on which the fourth carrying arm turns, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

an upper rim replacement step of moving the third carrying arm from below an upper spindle after supporting an upper rim mounted on the upper spindle by the third carrying arm, and thereafter, when the third carrying arm is turned in a direction toward a rim storage, turning and moving the first carrying arm supporting another upper rim in the rim storage to follow the turning third carrying arm and moving the other upper rim below the upper spindle; and a lower rim replacement step of moving the fourth carrying arm from above a lower spindle after supporting a lower rim mounted on the lower spindle by the fourth carrying arm, and thereafter, when the fourth carrying arm is turned in a direction toward the rim storage, turning and moving the second carrying arm supporting another lower rim in the rim storage to follow the turning fourth carrying arm and moving the other lower rim above the lower spindle, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is as follows: 
Yano (WO 2012063281) discloses a tire uniformity machine with automated upper and lower rim changer.
Tachibana (US 20140060181) discloses a tire testing apparatus with a rim replacement unit configured to move upper and lower rims to and from a testing position as an engaged unit.
Wollbrinck (US 20130233067) discloses a tire uniformity testing system with automatic rim exchange apparatus configured to move upper and lower rims to and from a testing platform as an engaged unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.










/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                            

/Eric S. McCall/Primary Examiner, Art Unit 2856